                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

WILFRED ALEXANDER PAGE, et al.,

                        Plaintiffs,

v.                                                                      No. 1:19-cv-01081-KG-KRS

MICROSOFT CORPORATION,
GOOGLE LLC, et al.,

                        Defendants.

                                      ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s failure to comply with the Court’s

Order to Cure Deficiency and Granting Leave to File Amended Complaint. See Doc. 3, filed

November 26, 2019 (“Order”).

       Plaintiff filed a Complaint but did not pay the $400.00 fee for instituting a civil action or

file an “Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form),”

(“Application”). The Court ordered Plaintiff to either pay the $400.00 fee or file an Application,

and notified Plaintiff that failure to timely pay the fee or file an Application may result in dismissal

of this case without prejudice. Plaintiff did not pay the filing fee or file an Application by the

December 17, 2019, deadline.

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                                _________________________________
                                                UNITED STATES DISTRICT JUDGE
